 130DECISIONSOF
NATIONALLABORRELATIONSBOARDAC
andS,Inc.
andEugeneBertrand.Case3297April5,1972
DECISIONANDORDERByMEMBERSJENKINS,KENNEDY,ANDPENELLOOnFebruary10,1972,
TrialExaminerAlbaB.MartinissuedtheattachedDecisioninthising.Thereafter,theRespondentfiledexceptionsandasupportingbrief.PursuanttotheprovisonsofSection3(b)oftheNationalLaborRelationsAct,asamended,thetionalLaborRelationsBoardhasdelegateditsthorityinthisproceedingtoa
three-memberpanel.TheBoardhasconsideredtherecordandtheTrialExaminer'sDecisioninlightoftheexceptionsandbriefandhasdecidedtoaffirmtheTrialExaminer'srulings,findings,'andconclusionsandtoadopthisrecommendedOrder.ORDERPursuanttoSectionlO(c)oftheNationalLaborRelationsAct,asamended,theNationalLabortionsBoardadoptsasits
OrdertherecommendedOrderoftheTrialExaminerandherebyordersthatRespondent,AC
andS,Inc.,itsofficers,agents,cessors,andassignsshalltaketheactionsetforthintheTrialExaminer'srecommendedOrder.IWeagreeWiththeTrialExammer,forthereasonssetforthbyhim,that
theRespondentwasunlawfullymotivatedinselectingBertrandforlayoff
firstandrecalhnghimlast.In
addiuon,however,wenotethat
Bertrandwasthefirst
JourneymanemployedontheJob;hence,evenIftherewereno
industryorareapracticeoflayingoffastewardlast,itismosthkelythatthe
layoffwouldhaveoccurredrntheorderofseniority,inwhichevent
Bertrandwouldhavebeenthelastlaidoffandthefrrstrecalled
TRIALEXAMINER'SDECISIONSTATEMENTOFTHECASEALBAB.MARTIN,TrialExaminer:Thiscasewas
heardinMinneapolis,Minnesota,onDecember9,1971,
pursuanttoachargedulyfiled
andserved,IandacomplaintIssuedon
October6,1971.Theissue
litigatedwaswhetheraunionsteward,Eugene
Bertrand,wasselectedforlayoff
becauseofhis
activit}'asaunionsteward,in
violationofSection
8(a)(3)and(1)oftheAct.Afterthe
hearingtheGeneralCounselandRespondenteachfiledshort
memoranda,whichhavebeenduly
considered.Upontheentirerecordinthecase
andmyobservationofthewitnesses,I
herebymakethefollowing:
IEugeneBertrand,anmdividual,filedthechargeonAugust9,1971.
196NLRBNo.22FINDINGSANDCONCLUSIONSITHEBUSINESSOFRESPONDENTAC
andS,Inc.,
Respondentherein,isa
DelawarerationengagedininsulationcontractinginseveralStates
throughouttheUnitedStates.ItsI?rincipalofficeisin
caster,Pennsylvania.Theinsulationcontractinginvolvedhereinisin
connectionwitha57-storyoffice
building(theIDSjob)currentlyunderconstructionIIInesota.During1970,a
representativeperiod,Respondenthadgrossrevenuesfromits
operationsIIIexcess0[$50,000andpurchasedgoodsandmaterialsvaluedinexcessof$50,
000originatingoutsidetherespectiveStatesinwhichit
carriedonitssaid
operations.Thecomplaintalleged,the
answeradmitted,anaIfind,
thatRespondentisnow
andhasbeenatalltimes
materialhereinengagedincommercewithinthe
meaningofSection2(6)
and(7)oftheAct.
IITHELABORORGANIZATIONINVOLVEDInternationalAssociationofHeatandFrostInsulatorsandAsbestosWorkers,LocalNo.34,
AFL-CIO,hereincalledthe
Union,isa
labororganizationwithinthemeaningofSection2(5)oftheAct.
IIITHEUNFAIRLABORPRACTICESInconnectionwithits
preparationstodothe
insulatingworkontheIDS
job,inthefallof1970highofficialsof
RespondentfromItSChicagobranchmetwiththe
Union'sbusinessagent,
HugoAnderson,todiscuss
manpower.ThepartiesagreedthatRespondentwouldobtainitsemployees
throughtheUnion,andthatRespondentwouldabidebytheUnion'slocaltradeagreement.Intheearlydaysofthe
jobRespondentagreedfurtherwithAndersontopermittheemployeestousethe
intercom"squawkbox"totalkwith
theUnion'ssteward2onthe
job.InApril1971
SuperintendentPreschnikandBusinessAgentAndersonagreedthatatstartingtimeat8a.m.the
menwouldbeontliefloorswheretheywere
workingatthe
Rangtoolboxes.At
thattimethetoolboxeswereonthe
'lowerlevel"
andonthe
groundfloor.EugeneBertrand,ajourneymanasbestosworkereredby
Respondenttobeoneofthe
bestworkersonthe
job,workedsteadilyfor
RespondentontheIDS
jobfromApril
19713untilhislayoffon
August6,1971.
Earlyinhis
ploymentheservedasa
foremanforabout6weeksuntil
Respondent'sregularforeman,DonaldRutkowskifromRespondent'sCliicagobranch,returnedfromanillness.
Bertrandwasthefirst
journeymanonthe
job.Afterafew
otherswerehired,the
Union'sbusinessagentappointedBertrandtheunionsteward.Bertrandtookhisdutiesas
unionstewardseriously,andwasVIgorous
andoutspokeninhiseffortsto
upholdtheinterestsoftheworkers.Onseveralsubjectshetook
strongpositionscountertothoseof
management,andonseveral
occasions,when
provokedbyRutkowski'sstronglanguage,BertrandusedstronglanguageIIIreturn.Shortlyafter
RutkowskireturnedinaboutMay1971,
Bertrandreportedtothe
Union'sbusinessagent,
Hugoderson,thatvalveswerebeing
coveredina
mannercontrary2Thelocaltradeagreementwas
silentastothepresenceofa
UnionstewardontheJob,but
Respondentunderstoodfromthisagreement
aboutthe
comthatthe
UnionwouldhaveastewardontheJob.
3Bertrandhadworkedfor
Respondentonotherprojects
aboutSIXtimesmtheprevious10to15years.Hehadworkedfor
Respondentseveraldays
ontheIDSJobinNovember1970
 ACANDS,INC.
131tothe
InternationalUnion'scodeof
workmanship.sonwenttothe
jobandthreatenedtopreferchargeswith
theInternationalUnionagainstRutkowskiiftliework
wasn'tdoneright,"Asaresulttheworkwas
redone.kowskiwas
irritatedatBertrandfor"turninghimin"toAnderson.NumeroustimesfromMayto
AugustBertrandtook
orousexceptiontoForemanRutkowski'spracticeofloudly"hollering'and"screaming"andcursingatthemenina
"hardway"over
something.Disturbedatthis
treatmentbyRutkowski,themenasked
StewardBertrandtointercedeforthem
andhedidso.Heasked
andtoldRutkowskinottoshoutandscreamandcurseatthemen.
Aftereach
counterbetweenRutkowskiandBertrand,Foremankowskiwouldsend
Bertrandtothe
basementofthe
buildingtowork
aloneawayfromthe
othermen,forawhile.
The"rulesofthe
job"requiredthatnomanwork
aloneinashaft,
becauseofthe
dangerinvolved.Amanwho
hadworkedaloneina
shaftforacoupleofdaysaskedthe
assistanceofthe
steward.AsBertrandwasgoingtothe
shafttospeaktotheman
andlearnhisstory,
ForemanRutkowskisawhim
andwantedtoknowwhathewasdoingawayfrom
hisdutypost.Rutkowskithenwentwith
Bertrandtothe
manintheshaft.Inthe
colloquyBertrandinsistedthatanothermanbeassignedintheshaft.Soon
thereafterkowskisent
Bertrandtothe
basement.OnJune25whenoneEd
Johnsonandseveralotherswerebeinglaidoff
Rutkowskiandhissuperior,JobentPreschnik,weregoingto
dischargeJohnsonforbeinginsubordinatewithRutkowski.Havingtalkedwithson,Bertrandtookthe
positionthatRutkowski'sharshproachtoJohnsonhadprovokedJohnsonandjustifiedtilelatter'sreplyinkind.
BertrandcalledBusiness
Agentderson,whocame
andpersuadedPreschnikandRutkowskijusttolay
Johnsonoffforlackofwork
andnotto
dischargebimforinsubordination.Oncewhen
BertrandwasurgingJob
SueerintendentPreschniknotto
layoffamanwithalargefamilyforwhom
therewas
plentyofwork,
PreschniktoldBertrandthatitwasn'tthejobofthe
jobstewardtosecure
emeloyment.ThenasBertrandwastellingthe
manhecouldntsavehis
jobforhim,
Rutkowskicameup
shoutingloudlyandaskingifthiswas
anotheroneofthosework
stoppages.RutkowskiaddedthatifBertranddidn'tlikethis
jobheknewwherethe
doorwas.Duringtheseveraldays
justprecedinghislayoffon
gust6,
Bertrandstronglysupportedthemen
inadisputewithRespondentoverwherethemen
shouldreportforworkat
tilestartingtime,8a.m.Sometime
duringthislong
disputePreschniktoldBusiness
Andersonthattrandwastheonlyonewhowas'
pushing"thisissue
andthatthemen
didn'tcareaboutit.Andersontalkedwithsomeofthemen
andfoundthatwhatPreschniksaidwas
nottrue.Respondentexpectedthementobeonthefloor
wheretheywere
workingatstartingtime,astheyalways
hadbeenonthis
job.Bertrand,andlaterBusinessAgentAnderson,tookthe
strongpositionthattheyshouldbe
quiredtobeonlyonthe
groundfloorreadytorideupon
theelevators.
Theybasedtheirargumentsonthefacts
thatsomeofthemenwerethenworkingas
highasthe14th
and15thfloors,
thatsomeofthemenwereoldermen
andcouldnotbe
expectedtowalkupthestairstowheretheythen
worked,andthatthemenwereatthe
elevatorswellbefore8a.m.andwereheldupin
gettingtotheirfloorsbytoofew
elevatorsfortoomanyriders
(includingtheothercraftsthenworking).Atthistimethe
MinneapolisBuildingTrades4Rutkowskiwasa
memberofthe
IntemationalUnion.Councilhaddecidedthatasallthe
tradeswerethen
workingtoohighatthe
buildingtowalkup,
thattheyshouldbeat
thegroundfloorat8
o'clock.OnWednesday,August4,
Rutkowski"chewedout"and"screeched"atanasbestosworker,
ThomasMcGlade,sfornotbeingathis
dutypostonthe14thfloorat8
a.m,ThenasMcGfadewasreportingtheincidenttoBertrandatthe
latter'sdutystation,Rutkowskicameincursing,askedif
theywereon
anotheroftheirwork
stoppages,andenedtolay
somebodyoff.AmongotherthingsRutkowskisaidhedid
notwantthemento
leavetheirdutypoststo
cometosee
Bertrand.Hesaidthemen
couldcallBertrandonthe
"squawkbox."Bertrandprotestedthatthemen
wouldn'twanttostatetheir
grievancesoverthe
"squawkbox"becauseRutkowskilistensin
andthenmenwliofile
grievancesgetintoallkindsof
troublefThenRutkowskiaskedBertrandtheprocedureforlayingmenoff
andhowmuchnoticehe
hadtogivethem.Severaltimeshesaidhe
wassick
andtiredofBertrand.Attheend
BertrandtoldRutkowskithattheycouldnotthemselvessettletheissueof
wherethemen
shouldbeat
startingtime,andthatBertrandwasgoingtoa
meetingoftheexecutive
boardofthe
Unionthateveningandwouldgetitsviewonthe
question.Thefollowing
morningshortlybefore8o'clockskiagainshoutedatthemenfor
beingonthe
groundfloorwaitingfor
elevatorsinsteadofattheir
dutystationsupin
thebudding.BertrandcounteredbythreateningtopreferchargesagainstRutkowskiwiththe
InternationalUnionforworkingagainstthebest
interestsofthe
tradebyharassingthemen.
RutkowskirepliedthathehadalreadybeatenBertrandtothe
punch,butdeclinedtoelaborate.LaterthatdayRutkowskiwenttowhere
BertrandwasworkingandtoldBertrandhehadmadesome"prettyhardthreatsdownthereinfrontofthe
men."Then,andshortlyagain,
kowskisat
nearbytwiceandstaredatBertrandfor15
utesorsoasthe
latterwasworking.
AfterworkthatThursday,theday
beforethelayoff,
kowskiandtheUnionhadameetingandalong
discussionontheissueofwherethemen
shouldbeat
startingtime.RespondentwasrepresentedbyBranchManagerHoover,JobSuperintendentPreschmk,ForemanRutkowski,TheUnionwasrepresentedbyBusiness
AgentAndersonandStewardBertrand.Noresolutionoftheissuewas
reachedatthismeeting,
althoughasolutionwasreachedthe
ingweek
afterBertrand'slayoff.PreschniktestifiedthatthismeetingwastriggeredbyBertrand,andthatonthisdayor
theday
beforePreschniktoldAndersonthatBertrandwasagitatingthemenonthisissue.Atthis
meetingthepantsdiscussedRutkowski'sharassmentoftilemen,andalsothefact
thatsometimesPreschnikandRutkowskigavecontradictoryorderstothemen.Atthe
endofthe
meetingPreschniktoldBusiness
AgentAndersonthattheCompanywouldbelayingoffsomementhefollowingday
buthedidn'tknowwhotheywouldbe.
OnFriday,August6;Respondentlaidoff5employees,
4journeymenandoneapprentice,fromamongthe13-15
employeesonthe
job.Thefirsttobelaidoffwasthe
ard,Bertrand,whereasthe
areapractice,knowntodent,was
thatthestewardwouldbelaidofflast.
RutkowskilaidoffBertrandabout9:30thatmorning,andtoldhimto
5Thetranscnptofthe
heanngerroneouslyshowsthisnameas
"McClaud."Wherever"McClaud"appears,ItIS
herebycorrectedto"McGlade."6Thefact
thatthemen
andBertrandsometimeslefttherr
dutypoststo
dISCUSSgnevancesdidnotmaketheiractrvity
unprotected.Respondentcouldhavetakenthis
matterupWIth
Anderson,WIthwhomtheuseofthe
intercomhadbeen
arrangedInanycase
RespondentnevercontendedItselected
Bertrandforlayoff
becauseheorthemen
sometimeslefttheirdutypoststo
dISCUSSgnevances. 132DECISIONSOF
NATIONALLABORRELATIONSBOARDleavethe
jobthenalthoughhewouldpayhimfortherest
oftheday.
Theotherfourwerelaidoff
neartheendoftheirday'sworkthatafternoon.WhenBusinessAgentAndersonphonedJobtendentPreschnikshortlyafterBertrand'slayoff,Preschnikgavehimasthe
reasonforBertrand'slayoffthattherewasnoworkforhiminthe
areaofthe
buildingwherehewas
working,andthattransferringhimelsewhereinthe
buildingwouldnaveinvolvedtoomuchpaperwork.Anderson,whoseexperiencequalifiedhimtoKnow,crediblytestifiedthatverylittle
paperwork,onlyabout5minutes'worth,wouldhavebeeninvolved.Duringthisconversationnikalso
toldAndersonthattherewouldprobablybesome
morelayoffslaterintheday,
buthedidn'tknowyetwho
theywouldbe.Respondentrecalledtwoofthe
laid-offemployeesonAugust17,twomoreonAugust23,anddidn'trecall
tranduntilSeptember20.ItrecalledthemallthroughtheUnion.WhenPreschnikcalledBusinessAgentAndersonformen
aboutAugust16,andAndersonsuggestedniktakebackBertrand,PreschnikreI'liedthathedidn'twantBertrand"becauseofallthe
trouble...he'sa
goodworkerbutifhe
couldkeephis
mouthshutIwouldtakehimback."WhenPreschnikcalledAndersonformoremenafew
dayslaterandAndersonagainsuggestedBertrand,nikrepliedthathewas
nottaking'Bertrandback,onordersfromRespondent'shomeoffice,becauseBertrandhadfiledthechargeherein.BeforeRespondentrehiredBertrandonSeptember10ithadhired15employeesforthe
IDSjobaftertheAugust6layoffs,mostof
whomwerenewto
thatjob.WhenhehiredBertrandonSeptember20,Preschnikrequiredasa
conditionofhis
returningthatBertrandcouldnotbethe
unionsteward.Inthe
interestofgettingBertrandbacktowork,Business
AgentAndersonagreedtothis
condition.Bertrandhascontinuedtoworkfor
Respondentsince
tember20,1971,
butnotassteward.Conclusions:ThelayoffsofAugust6werefor
businessreasons:becauseRespondentwastemporarilyoutofwork
forthe
meninthe
areawheretheywere
workmg,7andbecauseRespondentwastemporarilyoutofthe
properterialforthemtoworkwith.At
thattimeJobentPreschniktoldBusinessAgentAndersonthatheexpectedtorecallmostofthoselaidoff.
TheonlyissuepresentedhereiniswhetherBertrandwasselectedforlayofffirstandrehiredlast(afterconstantinsistencebyAnderson)becauseofhis
activitiesasunionsteward.Upontionofthe
entirerecordIconcludethatthiswasthecase.
Thepracticeinthe
industry,aswellasin
mostofthe
buildingtrades,wasthatthestewardwaslaidofflast.ThIS
certainlywasknowntoJobSuperintendentPreschnikandForemanRutkowski,whowere
partofRespondent'scadrethatwentfromcitytocity
and"helpedmanagejobs.Also,RutkowskisurelyKnewthisasa
memberofthe
alUnionandPreschniktestifiedthathediscussedwithRutkowskiwhomtolayoff.IfRutkowskihadfollowedtheindustryandareapracticeBertrandwouldnothavebeenlaidoffatallinthislayoff,
foronthis
occasionRespondentlaidoffonly5
outof13-15
7IcreditRespondent'stestimony
10thisregard.althoughtheGeneral
CounselshowedthatinonemstanceItwasnottrue.McGladewasoneof
thoselaidoffAugust6.Onthenextworkdayanapprenticeusedthesame
ladderMcGladehadusedandcontmuedworkingattheverysamework
McGladehadbeenperformingwhenhewaslaidoff.
employees.Itignoredindustryandareapracticeandlaidoffthe
stewardatthetime
thatthestartingplaceissuewas
atitspeakandwasnotresolved;anactwhichstronglysuggeststhatRespondent'smotiveinselectingthestewardwasto
weakentheUnion'sresolveandweakentheUnion'sbargainmgpositiononthisIssue
andtoaffecttheresultsthereof.Byhis
activitiesasstewardandthestrongpositionshetookandmaintainedasstewardonbehalfofthe
employees,WhIChwasprotectedactivityundertheAct,
BertrandedRutkowski.ButBertrandwassimply
reflectingthe
actionofthe
mentoRutkowski'sconstantapproachtothem,In
Anderson'slanguage,Rutkowski"shoutedfirstandaskedquestionslater."Themenclearlywouldnotstandfortheway
Rutkowski,anoutsiderfromChicagointheirview,addressedhimselftothemandtreatedthem.AsstewardBertrandtriedtomakeRutkowskiseethe
errorofhisapproach.Bertrandwasthefirst
onelaidoffon
August6even
thoughhewas
oneofthetwo
unionrepresentativesatthe
meetingwithmanagementlatethe
preVIOUSafternoononthestartingplaceIssue,at
whichtimeRespondentsaidnothingaboutlayinghimofffirst.
WhenRutkwoskilaidoffBertrandthefollowingmorninghegave
himnoreasonforhavinghimleavethe
jobthenwhilepayinghimfortherest
oftheday.
PreschniktoldAndersonhedidn'ttransfertrandtosomewhereelseonthe
jobbecauseofthe
workinvolved.Inhis
pretrialaffidavitPreschnikdeniedhetoldAndersonthis,althoughinhIS
testimonyheadmittedhetoldAndersonthis.OnTy5
minutesofpaperworkwasinvolvedinmakingthetransfer.TherecordestablishedthatPreschmkconsideredthatBertrandwastheonly
employeewhowas
"pushing"thestartingplaceissue,theIssue
thenpendingandatits
peakbetweenmanagementandtheUnion.PreschnikadmittedthathetoldAndersonthatBertrandwas"agitating"themenonthatissue.ThereafterPreschniktoldAndersonhedidnotwantBertrandback"becauseofallthe
trouble,"butthathewouldtakehimback"ifhecouldkeephis
mouthshut."Finally,andconclusively,whenRespondentdidtakeBertrandback,Respondentinsistedthathecouldnotbethe
unionsteward.Upontheabovefactsandconsiderations,andupontheentirerecordconsideredasawhole,
Iconcludethattrandwasselectedasthefirst
employeetobe
laidoff
causeofhis
activitiesasthe
unionsteward,RespondenttherebydiscriminatinginregardtotenureofemploymenttoweakentheUnion'sbargainingpositiononthisIssue
andothergrievances,Respondenttherebydiscouragingbershipandactivitymthe
Union,andtherebyVIolatingSection8(a)(3)and(I)oftheAct.
CoNCLUSIONSOFLAW1.AC
andS,Inc.,is
engagedincommercewithinthemeaningofSection2(6)and(7)oftheAct.
2.InternationalAssociationofHeatandFrostInsulatorsandAsbestosWorkers,LocalNo.34,
AFL-CIO,isa
labororganizationWIthinthe
meanIngofSection2(5)oftheAct.
3.By
discriminatorilylayingoffEugeneBertrandon
gust6,1971,
becauseofhis
protectedactivitrasa
unionstewardandtoweakentheUnion'sbargainingposition,therebydiscouragingmembershipandactivityinthe
ion,RespondentviolatedSection8(a)(3)and(I)oftheAct.
4.TheaforesaidlaborpracticesareunfairlaborpracticesaffectingcommercewithinthemeaningofSection2(6)and(7)oftheAct.
 ACANDS,INC.
133REMEDYInordertoeffectuatethepoliciesofthe
Act,Imendthecustomarybroadcease-and-desistorderandtheaffirmativereliefconventionallyorderedincasesofthis
nature,whereRespondent'sunfairlaborpracticeswereof
acharacterwhichstruckatthe
rootsofemployeerightssafeguardedbytheAct.
ToremedyItsdiscriminatorylayoffofEugeneBertrandRespondentwillbe
re'luiredtopay
Bertrandbackpayfortheperiodthathewasaidoff,from
August6,1911,until
September20,1971,
andtowntetoBertrandandtothe
Unionthatithasno
objectionstothe
Union'sappointingBertrandasjobstewardontheIDS
joboranyotherofRespondent'sjobs.Bertrand'sbackpay,lessnet
interimearnings,plusinterestat6
percentperannum,shallbe
computedasprescribedinF.W.WoolworthCompany,90
NLRB289(1950),
andIsisPlumbing
&HeatingCo.,138NLRB716(1962).
Upontheforegoingfindingsoffact
andconclusionsoflaw,upontheentirerecord,andpursuanttoSectionlO(c)oftheAct,I
herebyissuethe
followingrecommended.!tainedbyitfor60
consecutivedaysthereafter,muousplaces,includingItsJoboffice,onor
nearallgangtoolboxes,andincludingallplaceswherenoticestoeesare
customarilyposted.Reasonablestepsshallbe
takenbyRespondenttoinsurethatsaidnoticesarenotaltered;defaced,orcoveredbyany
othermaterial.(e)NotifysaidRegionalDirector,inwriting,
within20daysfromthereceiptofthis
Decision,whatstepshavebeentakentocomplyherewith."10IntheeventthatthisrecommendedOrder
ISadoptedbytheBoardafter
exceptionshavebeenfrled,this
prOVISIonshallbemodifiedtoread.
"NotifytheRegionalDirectorforRegion18,
Inwntmg,Within20daysfromthedate
ofthisOrder,whatstepsthe
Respondenthastakentocomplyherewith."
APPENDIXNOTICEToEMPLOYEESPOSTEDBYORDEROFTHENATIONALLABORRELATIONSBOARDAnAgencyofthe
UnitedStatesGovernmentWEWILLpaytoEugeneBertrandbackfayforthe
penodhewas
laidoff,August6,1971,
untiSeptember20,1971,in
accordancewiththe
recommendationsoftheTrialExaminer'sDeCISIon.WEWILLnotifyEugeneBertrandandtheUnion,inthatwehave.no
objectiontothe
Union'spomtmgBertrandasJob
stewardontheIDS
joboron
anyotherofourJobs.WEWILLNOTdiscriminatonlylayoffordischargeanyemployeebecauseofhis
unionmembershipandtyandtoweakenanyUnion'sbargai!1ingtodiscouragemembershipandactivityina
Union.WILLNOTmany
othermannerinterferewith,
strain,orcoerceouremployeesmthe
exerciseofthe
nghttoself-organization,toformlabororganizations,toJomorassist
InternationalAssociationofHeatandFrostInsulatorsandAsbestosWorkers,
LocalNo.34,AFL-CIO,orany
otherlabororganization,tobargainthroughrepresentativesoftheirownmg,andtoinotherconcertedactivitiesforthe
purposeofcollectivebargammgorothermutualaidorprotection,orto
refrainfromanyandallsuch
activity,excepttothe
extentthatsuchnghtsmaybeaffectedbyan!lgreementrequiringmembershipmalaborzationasa
conditionofemployment,asauthorizedinSection8(a)(3)oftheAct,as
amended.Allouremployeesarefreeto
become,orto
refrainfrombecoming,membersofany
labororganization.AC
ANDS,INC(Employer)ORDERRespondent,AC
andS,Inc.,of
Lancaster,Pennsylvania,itsofficers,
agents,successors,andassigns,shall:
I.Ceaseanddesistfrom:
(a)DiscriminatorilydischargingemployeesbecauseoftheirprotectedunionaffiliationandactivityandtoweakentheUnion'sbargainingposition,todiscourageunionbershipandactivity.(bjInothermannerinterfer!ngwith,restraining,orcoercingItsemployeesmtheexerciseof
theirrightsunderSection7oftheAct.
2.Takethefollowingaffirmativeaction,whichIfmdwill
effectuatethepoliciesoftheAct:
.(a)Pay
EugeneBertrandbackpayforthe
periodhewas
laidoff,
August6,1971,to
September20,1911,inthe
nerprescribedinthe
portionofthe
TrialExaminer'ssionentitled"Remedy."(b)Preserveand,uponrequest,makeavailabletothe
BoardorIts.agents,for
examinationandc?pymg,allpayrollrecords,SOCIalsecuntypaymentrecords,timecards,nelrecordsandreports,andallotherrecordsnecessarytoanalyzetheamountofbackpaydueunderthetermsofthis
recommendedOrder.(c)WritetoEugeneBertrandandtothe
Union,thatithas
noobjectiontothe
Union'sappointingBertrandasjobstewardontheIDS
joborany
otherofRespondent'sJobs.(d)PostatitsIDS
jobinMinneapolis,Minnesota,copiesofattachednoticemarked"Appendix."?Copiesofsaid
notice,onforms
providedbyHie
RegionalDirectorforRegion18(Minneap?hs,Mi1?-nesota),afterbemgdulySIgnedby
srepresentative,shallbe
postedbyIt
immediatelyuponreceiptthereof,andbemain-DatedBy(Representative)(Title)8IntheeventnoexceptionsarefiledasprovidedbySec.10246ofthe
RulesandRegulationsoftheNationalLaborRelationsBoard.the
findings,conclusions,andrecommendedOrder
hereinshall,asprovided
InSec.102.48
oftheRulesandRegulations.beadoptedbytheBoardandbecomeItS
findings,conclusions,andOrder,andallobjectionstheretoshallbedeemed
waivedforallpurposes.
9IntheeventthattheBoard'sOrder
ISenforcedbyaJudgmentofaUnited
StatesCourtofAppeals,thewords
Inthenotice
reading"PostedbyOrder
ofthe
NationalLaborRelauonsBoard"shallbechangedtoread
"PostedPursuanttoaJudgmentoftheUnitedStatesCourtofAppealsEnforcingan
Orderofthe
NauonalLaborRelationsBoard."
Thisisan
officialnoticeandmustnotbedefacedbyanyone.Thisnoticemustremainpostedfor60
consecutivedaysfromthedateofpostmgandmustnotbealtered,defaced,or.coveredbyanyAnyquestionsconcerningthisnoticeorcomphanceWIthItS
prOVISIOnsmaybeedtothe
Board'sOffice,316
FederalBuilding,1I0SouthFourthStreet,Minneapolis,Minnesota55401,Telephone612-725-2611.